DETAILED ACTION
This action is in response to arguments and amendments filed for Application 16/153480 on March 9, 2021, in which Claims 1-20 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, of which Claims 1-20 are allowed.

Allowable Subject Matter
Claims 1-20 are allowable in light of the Applicant's argument and in light of the prior art made of record.  


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1.   A method for managing failing over an application between a primary compute infrastructure and a secondary compute infrastructure, comprising: generating primary by combining the primary snapshots generated before the failover and secondary snapshots generated during the failover; and deploying the application in the current state by deploying a set of virtual machines on the secondary compute infrastructure, the set of virtual machines together executing the application


10.  The method of claim 1, further comprising: replicating the secondary snapshots of the set of virtual machines in the secondary' compute infrastructure in a form suitable for deployment as virtual machines in the primary compute infrastructure according to a second frequency; to initiate a tailback from the secondary compute infrastructure to the primary compute infrastructure: constructing a current state of the application by 

16.  A system for failover and fallback of an application between a primary' compute infrastructure and a secondary compute infrastructure, comprising: a data management and storage (DMS) cluster comprising peer DMS nodes that autonomously service the primary compute infrastructure, wherein each of the peer DM S nodes includes at least one processor configured to: generate primary snapshots of one or more virtual machines in the primary compute infrastructure according to a service level agreement defining a first frequency for generating the primary snapshots, the primary snapshots being generated before the failover, the one or more virtual machines together executing the application, and replicate the primary snapshots to the secondary compute infrastructure in a form suitable for deployment as virtual machines in the secondary compute infrastructure according to the first frequency in the by combining the primary snapshots generated before the failover and secondary snapshots generated during the failover; and deploying the application in the current state by deploying a set of virtual machines on the secondary compute infrastructure, the set of virtual machines together executing the application

20.    A non-transitory computer-readable medium comprising instructions that when executed by a processor configures the processor to perform operations in a method for managing failing over an application between a primary compute infrastructure and a secondary compute infrastructure:

generate primary snapshots of one or more virtual machines in the primary compute infrastructure according to a service level agreement defining a first frequency for generating the primary snapshots, the primary snapshots being generated before the failover, the one or more virtual machines together executing the application;
replicate the primary snapshots to the secondary compute infrastructure in a form suitable for deployment as virtual machines in the secondary compute infrastructure according to the first frequency in the  in response to the first primary compute infrastructure becoming unavailable, initiating the failover from the primary compute infrastructure to the secondary compute infrastructure: construct a current state of the application by combining the primary snapshots generated before the failover and secondary snapshots generated during the failover; and deploy the application in the current state by deploying a set of virtual machines on the secondary compute infrastructure, the set of virtual machines together executing the application



Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “constructing a current state of the application by combining the primary snapshots generated before the failover and secondary snapshots generated during the failover”, in Claims 1, 16 and 20; in conjunction with all other limitations of the dependent and independent claims are not taught or suggested by the prior art of record (PTO-892).  Therefore, claims 1-20 are hereby allowed.

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Block et al. (U.S. Patent Application Publication No. 2016/0034361 A1), hereinafter “Block”.  Block is cited on PTO-892 filed 3/11/2021.
	Block: ¶ 51 teaches an aggregation state is updated to include a partial match.  The cluster node and the RD node 130 maintain the aggregation state of a rule based on partial matches.  The aggregation state may include information for the partial 
	Although conceptually similar to the claimed invention of the instant application, Block does not teach obtaining the secondary snapshot during the failover.



Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Natanzon et al. (U.S. Patent Application No. 2017/0235652) teaches enabling additional backup snapshots to be synthesized from journal entries and existing snapshots.  In some embodiments, the journal entries may be application I/Os which are continuously streamed to a data protection appliance.  While these snapshots may provide additional data protection, they may only allow data that exists in the snapshots to be recovered.  Combining snapshots and journal files may, however, allow any point-in-time recovery. 
Barnes et al. (U.S. Patent Application No. 2015/0278034) teaches periodic backups in order to capture any changes since prior backups.  The first time a volume is backed up, the resulting backup is typically a file called a full backup image, which contains all (or all in-use) blocks on the volume at the time the backup was created.  When the next backup of the volume occurs, only the blocks of data on the volume that have changed since the prior backup need to be saved.  Such a backup is typically called an incremental backup and results in a file called an incremental backup image, which contains just those blocks that have changed since the prior backup.  A first incremental backup, combined with the prior full backup, contain all of the data for the blocks on the volume at the time that the first incremental was created.  The first incremental file is therefore only useful if the full image file is also available.  In other words, the first incremental file is dependent upon the full image file.  Subsequent backups may also be incremental backups, each containing just the data for the blocks that . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114